MEMORANDUM **
Appellants appeal district court’s denial of their Eleventh Amendment immunity-based motion for summary judgment in this 42 U.S.C. § 1983 action. We affirm. Because the parties are familiar with the factual and procedural history of this case, we need not recount it here. We have jurisdiction to consider this interlocutory appeal of the denial of Eleventh Amendment based immunity, see Jeffers v. Gomez, 267 F.3d 895, 903 (9th Cir.2001), a decision we review de novo, see Billington v. Smith, 292 F.3d 1177, 1183 (9th Cir.2002).
The critical question before us is whether a county official sued in his or her official capacity acts on behalf of the state or the local entity. This question is controlled by Thompson v. City of Los Angeles, 885 F.2d 1439 (9th Cir.1989), which holds that California county sheriffs are amenable to § 1983 suit when administering county jails. See also LaLonde v. County of Riverside, 204 F.3d 947, 953 and 961 (9th Cir.2000); Henry v. County of Shasta, 132 F.3d 512, 517-23 (9th Cir.1997). This conclusion is rooted in California law. Thompson 885 F.2d at 1444; see also Cal. Gov’t Code §§ 24205, 26603.
In sum, the district court properly denied the Eleventh Amendment immunity motions. See Cortez v. County of Los *62Angeles, 294 F.3d 1186 (9th Cir.2002); Streit v. County of Los Angeles, 236 F.3d 552 (9th Cir.2001). The other grounds for summary judgment urged by the Appellants before the district court are not properly before us at this time, and we express no opinion as to the merits of those issues.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.